Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
2.  	Claims 21-40 are pending.

Response to Arguments
3.	Applicant’s arguments, see remarks, filed 1/21/22, with respect to 35 USC 103 rejections of claims 21-40 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 21-40 has been withdrawn. 
Allowable Subject Matter
4.	Claims 21-40 are allowed.

5.  	The following is a statement of reasons for the indication of allowable subject matter. 

With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“… wherein each item is associated with information that indicates when the last write occurred for the item; 
determining whether the write for the first item is blocked based at least on the information;
when the write for the first item is determined to be blocked, preventing the write for the first item without preventing writes to the other items in the row;…”


With respect to the independent claim 31, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“… wherein each item is associated with information that indicates when a last write occurred for the item;…
determining whether the write for the first item is blocked based at least on the information;3Application No.: 16/730,095Docket No.: GOOGLE 3.0-2585 CON CON
when the write for the first item is determined to be blocked, preventing the write for the first item without preventing writes to the other items in the row;…”
, in combination with the other claimed limitations.   

With respect to the independent claim 39, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“… wherein each item is associated with information that indicates when a last write occurred for the item; …
determining whether the write for the first item is blocked based at least on the information;
when the write for the first item is determined to be blocked, preventing the write for the first item without preventing writes to the other items in the row; and…”
, in combination with the other claimed limitations.   




6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20020133507 by Holestein et. al. discloses a replication system that provides for performing dual writes and blocking of transactions, see abstract.  Holestien in particular discloses different types of locking depending on the desired granularity level (i.e. size of the object to be locked), and in particular a column level locking, see 0135.  However, Holestein does not disclose at least the above recited limitations noted above.  

US20040205066 by Bhattacharjee et. al. discloses that a locking level is applied to a multidimensionally clustering table, a locking level is applied to blocks within the table, and a locking level applied to rows within the blocks. Bhattacharjee provides for block locking but the block locking indicated is a sequential set of rows, see 0014 and fig. 2.  That the provided block 


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/Primary Examiner, Art Unit 2167